Mb Justice Aldbey
delivered the opinion of the court.
Plaintiffs are prosecuting this suit without counsel. From an adverse judgment entered after a trial, they have taken the present appeal. After the transcript of record on appeal was filed in this court, appellee has moved that the appeal he dismissed as frivolous.
The purpose of this suit is to annul a judicial decree declaring Natalia Yara Smith, legitimate daughter of Maria Carolina Smith Aybar, to he the intestate heir of the latter. The complaint is based in part on certain procedural defects alleged to exist in the declaration of heir-ship, but its principal ground is that Natalia Yara Smith has never existed, and that the two plaintiffs are consequently the sole heirs of Maria Carolina Smith Aybar. No allegation is made as to the degree of relationship which plaintiffs bear to the decedent whose estate is involved, from which it could be inferred that they would be the heirs if it is true that Natalia Vara Smith is nonexistent. In passing, we may say that the appellee has always lived in Spain, and that the decedent, of whom the appellee was held to be the heir, also lived there.
The court below based its judgment upon the finding that the complaint does not state a cause of action in that the plaintiffs failed to allege the relationship which they bore to Maria Carolina Smith Aybar, whose estate they claim, and upon the further finding that they did not show that they were the heirs, and that it was proved that Natalia Yara Smith is an existent person.
Since plaintiffs have not alleged that they were related to Maria Carolina Smith Aybar, their averment that they are her sole heirs being a conclusion of law, and since it has *724been shown by the evidence that Natalia Vara Smith exists, a witness having testified that he knew Natalia Yara Smith personally in Spain and .that in 1929 she appeared before a notary public and executed a power of attorney in favor of a resident of this island, plaintiffs have no right to object to the declaration of heirship involved in this proceeding, and their appeal is consequently frivolous and must be dismissed.